Cooper, Judge.
Defendant was convicted by a jury of battery against the victim, his common-law wife. He appeals from the judgment of conviction and sentence entered on the verdict, raising as his sole enumeration of error the sufficiency of the evidence.
The evidence adduced at trial reveals that defendant, a physician, and his wife had an argument in their bedroom. Defendant struck his wife in the head with his fist and then began kicking her in the head and face. He chased his wife out of the house and locked her out. Officer Perry responded to the domestic violence call and when he arrived, defendant’s wife was sitting in an ambulance. Her lip was bleeding and swollen, and she had a visible knot on her forehead. Defendant’s wife told Officer Perry that defendant hit her in the mouth with his fist and kicked her in the head. Officer Perry arrested defendant for battery pursuant to the Family Violence Act. Defendant’s wife was taken away by an ambulance and treated at the hospital emergency room. Although defendant admitted arguing with his wife, he denied that he hit or kicked her. Defendant’s brother, who was living with defendant and his wife at the time of the incident, testified that defendant’s wife was running down the hallway and slipped and fell face first on the parquet floor. Officer Perry testified that over the course of his five-year career as a police officer he has responded to over one hundred domestic violence calls and that the injuries to defendant’s wife were consistent with injuries received in domestic violence and inconsistent with injuries which might result from a fall.
OCGA § 16-5-23.1 provides that “[a] person commits the offense of battery when he intentionally causes substantial physical harm or visible bodily harm to another.” The evidence was sufficient to enable a rational trier of fact to find defendant guilty of battery beyond a reasonable doubt under the standard in Jackson v. Virginia, 443 *291U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Hussey v. State, 206 Ga. App. 122 (2) (424 SE2d 374) (1992).
Decided May 24, 1994.
William W. West, for appellant.
Keith C. Martin, Solicitor, Michael P. Baird, Assistant Solicitor, for appellee.

Judgment affirmed.


Birdsong, P. J., and Blackburn, J., concur.